J. B. McPHERSON, District Judge.
The specifications of objections to the bankrupt’s discharge are as follows:
“(1) The bankrupt has committed an offense punishable by imprisonment in making a false oath in his testimony before the referee, the bankrupt having stated that he did not carry any life insurance except an accident policy.
“(2) The bankrupt made a false oath in omitting from his schedules the life insurance policies issued on his life.
“(3) The bankrupt made a false oath when he omitted from his schedules the name of C. H. Brush as a secured creditor.”
It is obvious, I think, that these specifications are fatally defective, because they fail to aver that the bankrupt “knowingly and fraudulently” made the false oath in question. This is not a matter of form, but of substance, for plainly a false oath might be made innocently or ignorantly, and such an oath is not made punishable by the act.
As the time has long gone by for filing objections, and as these must be disregarded, it follows that .no valid objection exists to the bankrupt’s discharge, and upon presenting a proper petition the usual order will be made.